[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT            FILED
                    ________________________ U.S. COURT OF APPEALS
                                                    ELEVENTH CIRCUIT
                          No. 05-14054                 MAY 3, 2006
                      Non-Argument Calendar          THOMAS K. KAHN
                                                         CLERK
                    ________________________

                 D. C. Docket No. 99-01317-MD-PAS

VALLEY DRUG COMPANY, et al.,

                                               Plaintiffs,


TRUSTEES OF THE CORRECTION OFFICERS BENEVOLENT
ASSOCIATION
SECURITY BENEFITS FUND- RETIREES,
CORRECTIONS OFFICERS BENEVOLENT ASSOCIATION
SECURITY
BENEFITS FUNDS ACTIVE,,
TRUSTEES OF THE LOCAL 445 FREIGHT DIVISION WELFARE
FUND,
TRUSTEES OF THE LOCAL 445 CONSTRUCTION DIVISION
WELFARD FUND,
NEW YORK CITY TRANSIT AUTHORITY,
BLUECROSS BLUE SHIELD OF FLORIDA,
BLUECROSS BLUESHIELD OF MINNESOTA,
BLUECROSS BLUESHIELD OF TENNESSEE,
CAREFIRST,
FEDERATED MUTUAL INSURANCE COMPANY,
HEALTH CARE SERVICES CORPORATION,
MUTUAL OF OMAHA INSURANCE COMPANY,


                                               Plaintiffs-Appellants,
                                        versus

GENEVA PHARMACEUTICALS,
ABBOTT LABORATORIES,


                                                           Defendants-Appellees.


                           ________________________

                   Appeals from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                   (May 3, 2006)

Before TJOFLAT, ANDERSON and BIRCH, Circuit Judges.

PER CURIAM:

      In this class action, the district court, pursuant to a settlement agreement that

had been negotiated and would be presented to the court for approval, established

April 11, 2005, as the deadline for the claims administrator’s receipt of opt-out

requests. Appellants missed this deadline and moved the court for Fed. R. Civ. P.

6(b) relief – so that they could take their claims elsewhere. The court held a

hearing on appellants’ motions, considered the parties submissions and arguments,

and denied the motions. Appellants appeal the court’s rulings.

      We review the district court’s decision for abuse of discretion. After



                                           2
considering the parties briefs and the relevant portions of the record, we find no

such abuse.

      AFFIRMED.




                                          3